Citation Nr: 0312002	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right knee disability due to VA surgical 
treatment was the subject of a previous Board decision).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board confirmed the denial of the 
benefit sought on appeal in a February 2000 decision and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court, in an April 2001 Memorandum 
Decision, vacated the Board's February 2000 decision and 
remanded the matter to the Board for readjudication 
consistent with the Veterans Claims Assistance Act of 2000.  


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  The Board notes that it must 
remand this case pursuant to the holding of Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304,-
7305,-7316 (Fed. Cir. May 1, 2003) which requires that the 
development of new evidence be accomplished by the RO.

In support of his claim of entitlement to service connection 
for PTSD, the veteran alleges that he accidentally killed 
another Marine in his unit during a boxing match.  The 
veteran identified the Marine as Harold K. Stevens.  It has 
been confirmed that Harold K. Stevens was in Vietnam during 
the specified time period and that he died due to injuries 
sustained during a boxing match.  However, the record 
contains no verification that the veteran caused the injuries 
and contains no investigative reports concerning the veteran 
or the accidental homicide.  The Board finds that further 
development is necessary in order to obtain records that may 
corroborate the veteran's account of his involvement in the 
death.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressor.  This summary should 
include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, ranks, 
units of assignments and any other 
identifying information concerning any 
other individuals involved in the claimed 
stressful event.  This summary, and a 
copy of the veteran's DD Form 214 and all 
relevant information should be sent to 
the Commandant of the Marine Corps.  The 
Commandant should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressor.  Any information obtained 
should be associated with the claims 
file.

3.  Following the receipt of the 
Commandant's report, and the completion 
of any additional development warranted 
or suggested by that office, the RO 
should prepare a report detailing the 
nature of any in-service stressful event 
verified by the Commandant.  If no 
stressor has been verified, the RO should 
so state in its report.  The RO's report 
should be added to the claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  Since it is important that 
"each disability be viewed in relation to 
its history" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the Marine Corps and/or 
the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressor is 
responsible for that diagnosis.  

5.  The RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of an in-service 
stressor.  If the examiner relied upon a 
history that is unverified, that 
examination report must be returned as 
inadequate for rating purposes.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).

6.  Following the completion of the 
foregoing, the RO should again review the 
case.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his attorney with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




